DETAILED ACTION
This action is in response to the initial claims filed 2/1/2022.  Claims 1-5 are pending.  Independent claim 1, and corresponding dependent claims are directed towards a function execution device.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5 and 8 of co-pending Application No. 17/469570, in view of Suzuki et al. (US 2013/0260683 A1), published Oct. 3, 2013. Although the claims at issue are not identical, they are not patentably distinct from each other because of subject matter indicated below:
Application 17/590272
Application 17/469570
Claim 1
Claim 1 (having 2 interfaces, establishing connection over 2nd interface using information passed along 1st, instructions on whether to perform determining  using authentication information, permissions for print function).+Suzuki showing:	the function executing device operating as a parent station (Suzuki [0071] MFP operating in group owner (G/O) state); and	causing disconnection of the wireless connection between the function executing device and the communication terminal via the second interface (Suzuki Fig. 2 item S21; [0081] disconnect wireless communication with mobile device upon disconnection request from client).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the multi-interface communication of Suzuki et al. with the function execution device of Satoshi Suzuki, such that the MFP operates as a group owner of a connection between the MFP and terminal, as it would advantageously allow for establishment of a faster connection to speed up processing of requests (Suzuki [0029]).
Claim 2
Claim 2
Claim 3
Claim 5
Claim 4
Suzuki [0071] MFP operating in a group owner state
Claim 5
Claim 8

This is a provisional nonstatutory double patenting rejection.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,140,535, in view of Suzuki et al. (US 2013/0260683 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because of subject matter indicated below:
Application 17/590272
US Patent No. 11,140,535
Claim 1
Claim 1 (having 2 interfaces, establishing connection over 2nd interface using information passed along 1st, instructions on whether to perform determining using authentication information, permissions for functions).+Claim 9 (NFC interface).+Suzuki showing:	printing (Suzuki [0036]);	the function executing device operating as a parent station (Suzuki [0071] MFP operating in group owner (G/O) state); and	causing disconnection of the wireless connection between the function executing device and the communication terminal via the second interface (Suzuki Fig. 2 item S21; [0081] disconnect wireless communication with mobile device upon disconnection request from client).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the multi-interface communication of Suzuki et al. with the function execution device of Satoshi Suzuki, such that the MFP operates as a group owner of a connection between the MFP and terminal, as it would advantageously allow for establishment of a faster connection to speed up processing of requests (Suzuki [0029]).
Claim 2
Claim 2
Claim 3
(Suzuki [0049] wireless settings for communicating object data via network can include SSID, BSSID and SST (Service set identifier); [0074] prepared wireless settings include SSID).
Claim 4
Suzuki [0071] MFP operating in a group owner state


Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10,278,045, in view of Suzuki et al. (US 2013/0260683 A1), published Oct. 3, 2013. Although the claims at issue are not identical, they are not patentably distinct from each other because of subject matter indicated below:
Application 17/590272
US Patent No. 10,278,045
Claim 1
Claim 1 (having 2 interfaces, establishing connection over 2nd interface using information passed along 1st, instructions on whether to perform determining using authentication information, permissions for functions).+Claim 9 (NFC interface).+Suzuki showing:	printing (Suzuki [0036]);	the function executing device operating as a parent station (Suzuki [0071] MFP operating in group owner (G/O) state); and	causing disconnection of the wireless connection between the function executing device and the communication terminal via the second interface (Suzuki Fig. 2 item S21; [0081] disconnect wireless communication with mobile device upon disconnection request from client).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the multi-interface communication of Suzuki et al. with the function execution device of Satoshi Suzuki, such that the MFP operates as a group owner of a connection between the MFP and terminal, as it would advantageously allow for establishment of a faster connection to speed up processing of requests (Suzuki [0029]).
Claim 2
Claim 1
Claim 3
(Suzuki [0049] wireless settings for communicating object data via network can include SSID, BSSID and SST (Service set identifier); [0074] prepared wireless settings include SSID).
Claim 4
Suzuki [0071] MFP operating in a group owner state


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US 2006/0026434 A1), published Feb. 2, 2006, in view of Suzuki et al. (US 2013/0260683 A1), published Oct. 3, 2013.
As to claim 1, Yoshida substantially discloses a function execution device (Yoshida [Abstract] Multi-Function Peripheral (MFP)) comprising:	a second interface configured to perform wireless communication using a wireless network (Yoshida Fig. 3 item 161 Network Communication Part; [0042] MFP connected to network, transmission may be wireless; [0046] network interface of MFP);	an operation unit (Yoshida Fig. 3 item 11 Operation Part);	a processor (Yoshida Fig. 3 item 20 CPU; [0051]); and	a memory storing computer-readable instructions therein, the computer-readable instructions, when executed by the processor (Yoshida Fig. 1 item 22 ROM storing program), causing the function execution device to perform:		receiving, via the operation unit, instructions whether the function execution device performs a determination using authentication information transmitted from the communication terminal (Yoshida [0047] operation part for input via keys; Fig. 4 showing GUI for permissions setting; [0073]-[0074] setting information on MFP registered by administrator at an earlier time; Fig. 20 showing “Inquire authentication server?” setting set to either “Yes” or “No”; [0157]), wherein in the function execution device, a plurality of authentication information and function related information, which indicates whether the execution of a printing function is allowed for each of the plurality of authentication information, are stored (Yoshida Fig. 5 + Fig. 20 showing “Use Permission Settings” “Printing Function” setting per user ID; [0060]);		after receiving, via the operation unit, instructions that the function execution device performs the determination (Yoshida [0073]-[0074] setting information on MFP registered by administrator at an earlier time (i.e. request and connection establishment occur after setup); Fig. 20 showing “Inquire authentication server?” setting set to “YES” for “maruta” user):			establishing wireless connection via the second interface, the wireless connection allowing the function execution device to execute the wireless communication with the communication terminal using the wireless network (Yoshida [0042] wireless transmission; [0046] transmit/receive data from external device over network; [0105] printing request from networked computer);			receiving, from the communication terminal, specific authentication information by using the wireless network via the second interface in a case where the wireless connection is established (Yoshida Fig. 21 item S60 expanded in Fig. 22, Fig. 22 item S61; [0163] receive user ID specific to user and password);			in a case where the function execution device determines that the function related information corresponding to the specific authentication information indicates that the printing function is allowed (Yoshida Fig. 20 showing print function permitted; Fig. 21 item S113 print permitted? – Y branch; [0097]):				executing the printing function (Yoshida Fig. 21 item S114 print job process; [0097]); and			in a case where the function execution device determines that the function related information corresponding to the specific authentication information indicates that the printing function is not allowed (Yoshida Fig. 20 showing print function prohibited; Fig. 21 item S113 print permitted? – N branch; [0097]):				not executing the printing function (Yoshida Fig. 21 item S113 print permitted? – N branch skips S114 print job process); and		after receiving, via the operation unit, instructions that the function execution device does not perform the determination (Yoshida [0073]-[0074] setting information on MFP registered by administrator at an earlier time (i.e. request and connection establishment occur after setup); Fig. 20 showing “Inquire authentication server?” setting set to “No” for “guest” users; [0158] user logs in with user ID of guest and no authentication query is made to authentication server to authenticate user at MFP)):			establishing wireless connection via the second interface, the wireless connection allowing the function execution device to execute the wireless communication with the communication terminal using the wireless network (Yoshida [0042] wireless transmission; [0046] transmit/receive data from external device over network; [0105] printing request from networked computer); and			executing, in a case where the wireless connection is established, the printing function without receiving, from the communication terminal, the authentication information (Yoshida Fig. 20 showing “Use permission settings” for “guest” users specifying whether use of the MFP functions (print/scan) are permitted; [0158]-[0159] MFP use scenario where user logs in as non-specific guest user. As the login information (user ID = “guest”) is not used for an authentication process, it can be considered identification information rather than authentication information) and without executing the determination (Yoshida Fig. 20 showing “Inquire authentication server?” setting set to “No” for “guest” users; [0158] user logs in with user ID of guest and no authentication query is made to authentication server to authenticate user at MFP).	Yoshida fails to explicitly disclose a first interface configured to perform, with a communication terminal, wireless communication according to an NFC method, the first interface configured to transmit network information to the communication terminal; the function executing device operating as a parent station; establishing wireless connection via the second interface in a case where the function execution device transmits the network information to the communication terminal via the first interface, the wireless connection being established by the communication terminal using the network information sent via the first interface; and causing disconnection of the wireless connection between the function executing device and the communication terminal via the second interface.	Suzuki describes a multi-interface communication device.	With this in mind, Suzuki discloses a first interface configured to perform, with a communication terminal, wireless communication according to an NFC method (Suzuki Fig. 1 item 22 “NFC I/F”; [0028] NFC communication with mobile device), the first interface configured to transmit network information to the communication terminal (Suzuki Fig. 2 item S16; [0076] send wireless settings to mobile device using NFC interface; [0074] prepared wireless settings); the function executing device operating as a parent station (Suzuki [0071] MFP operating in group owner (G/O) state); establishing wireless connection via the second interface in a case where the function execution device transmits the network information to the communication terminal via the first interface, the wireless connection being established by the communication terminal using the network information sent via the first interface (Suzuki Fig. 2 item S18; [0077] connect with Mobile Device using wireless settings); and causing disconnection of the wireless connection between the function executing device and the communication terminal via the second interface (Suzuki Fig. 2 item S21; [0081] disconnect wireless communication with mobile device upon disconnection request from client).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the multi-interface communication of Suzuki with the image forming apparatus of Yoshida, such that a second wireless connection is establish by a first wireless connection, as it would advantageously allow for establishment of a faster connection to speed up processing of requests (Suzuki [0029]).
As to claim 3, Yoshida and Suzuki disclose the invention as claimed as described in claim 1, including wherein the network information includes a service set identifier (Suzuki [0049] wireless settings for communicating object data via network can include SSID, BSSID and SST (Service set identifier); [0074] prepared wireless settings include SSID).
As to claim 4, Yoshida and Suzuki disclose the invention as claimed as described in claim 1, including wherein the parent station is a group owner (Suzuki [0071] MFP operating in a group owner state).
As to claim 5, Yoshida and Suzuki disclose the invention as claimed as described in claim 1, including wherein the authentication information includes user ID and password (Yoshida Fig. 22 item S61 receive user ID and user password; [0163]).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2 and its dependent claims, the prior art of record fails to disclose or fairly suggest, in combination, a function execution device as described in claim 1, in which the specific authentication information is transmitted from the communication terminal in response to a predetermined signal transmitted to the communication terminal indicating that an authentication determination is to be performed, in the specific manner and combination as recited in claim 2.
The closest prior art of record Yoshida is related to an image forming apparatus.  Yoshida presents determining whether an authentication determination (server query for authentication) should be made per user based on a table setting of the invention.  However, this manner of determining does not teach querying a terminal for the authentication based on that determining, and cannot, as the determining in Yoshida is made after acquiring the “would be authentication information”.  As such, Yoshida runs contrary to the invention as claimed in claim 2.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakashima (US 2010/0122319 A1) is related to an MFP storing authentication information.
Iwauchi et al. (US 2017/0320908 A1) is related to an MFP and group owner information.
Park (US 2013/0057912 A1) is related to an image forming apparatus as a P2P group owner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654.  The examiner can normally be reached on Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eric W Shepperd/Primary Examiner, Art Unit 2492